Upon consideration of the conditional petition filed on the 15th of March 2016 by Defendants (Grace Hospital, Inc., Blue Ridge Healthcare Systems, Inc., Grace Healthcare Systems, Inc., and Carolinas Healthcare Systems, Inc.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 9th of June 2016."